79 So.3d 879 (2012)
Luis M. HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-1897.
District Court of Appeal of Florida, Fifth District.
February 10, 2012.
James S. Purdy, Public Defender, and Allison A. Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
GRIFFIN, J.
Appellant, Luis Harris ["Harris"], appeals his judgment and sentence after a violation of probation.
On April 28, 2011, the trial court held a hearing on Harris's violation of probation. Prior to the hearing, the trial court offered Harris appointed counsel. Harris refused counsel and decided to represent himself. After a contentious hearing, the trial court found that Harris violated probation and immediately sentenced him. However, prior to sentencing Harris, the trial court did not renew the offer of counsel.
On appeal, Harris correctly asserts that he is entitled to a new sentencing because the offer of counsel was not renewed. Hays v. State, 63 So.3d 887 (Fla. 5th DCA 2011). The State properly concedes error. Accordingly, we vacate the sentence and remand for a resentencing consistent with this opinion.
SENTENCE VACATED and REMANDED.
TORPY and LAWSON, JJ., concur.